DETAILED ACTION
This office action is in response to applicant's request for consideration under the after final consideration pilot program (AFCP) 2.0 filed on June 17, 2021.
Claims 3, 5, 9, 11 and 15 have been cancelled.  
Claims 1 and 20 have been amended.
Claims 1-2, 4, 6-8, 10, 12-14 and 16-20 are currently allowed.
The objections made to claims 1 and 20 are withdrawn in view of claim amendments.
The objection to “TITILE” is withdrawn in view of the amendment with a new title.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regard to claim 1, the claim is amended due to minor informalities (i.e. misspelling) as: 
	1. 	An information processing apparatus comprising: a memory that stores log information recording a periodical occurrence of a process to be monitored in the past; and 
	a processor configured to:
	generate, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past by 
	if the process has not been executed within the time period as identified in accordance with the periodicity information, notifies that the process has not been executed.
With regard to claim 20, the claim is amended due to minor informalities (i.e. misspelling) as:
	20.	 A non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: 
	storing log information recording a periodical occurrence of a process to be monitored in the past; 
	generating, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past by performing a statistical process on the log information, 
	in accordance with time and date information in the log information with the time and date information being on time and date on which each process has been executed, 

date on which the process is to be executed, a day of week on which the process is to be executed, and an execution count of processes to be executed within the time period; and
	if the process has not been executed within the time period as identified in accordance with the periodicity information, notifying that the process has not been executed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to providing an information processing apparatus that notifies in a manner free from user setting that a process to be periodically executed has not been executed with some reason (see the original disclosure, i.e. para. 5 and etc.).
With regard to Claim 1, the closest prior arts of record, Hosotsubo and Noda, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… generate, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past by performing a statistical process on the log information stored on the memory, wherein in accordance with time and date information in the log information stored on the memory with the time and date information being on time and date on which each process has been executed, the processor generates the periodicity information by identifying a combination of at least one or more pieces of information on a time band within which the process is to be executed, a date on which the process is to be executed, a day of week on which the process is to be executed, and an execution count of processes to be executed within the time period: and if the process has not been executed within the time period as identified in accordance with the periodicity information, notifies that the process has not been executed”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 17, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2, 4, 6-8, 10, 12-14 and 16-19, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 20, the closest prior arts of record, Hosotsubo and Noda, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… generating, by using the log information, periodicity information that identifies a time period within which the process occurred periodically in the past by performing a statistical process on the log information, in accordance with time and date information in the log information with the time and date information being on time and date on which each process has been executed, generating the periodicity information by identifying a combination of at least one or more pieces of information on a time band within which the process is to be executed, a date on which the process is to be executed, a day of week on which the process is to be executed, and an execution count of processes to be executed within the time period; and if the process has not been executed within the time period as identified in accordance with the periodicity information, notifying that the process has not been executed”.  These additional features in 
Therefore, Claims 1-2, 4, 6-8, 10, 12-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675